On the Court's own motion, appeal dismissed, without costs, insofar as taken from so much of the Appellate Division order as affirmed the March 2018 judgment upon the ground that no substantial constitutional question is directly involved and ***1010otherwise dismissed upon the ground that the remainder of the order does not finally determine the action within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed the March 2018 judgment, denied; motion for leave to appeal otherwise dismissed upon the ground that the remainder of the order does not finally determine the action within the meaning of the Constitution.